       Case 1:17-cv-06663-RA-SLC Document 100 Filed 04/20/20 Page 1 of 1
                                                      One Grand Central Place | 60 East 42nd Street | 51st Floor
                                                                                    New York, New York 10165
                                                                          Tel 212-453-5900 | Fax 212-453-5959


                                                                                             Writer’s Direct Dial:
                                                                                          VINCENT M. AVERY
                                                                                                212-453-5935
                                                                                      VAvery@fordharrison.com


                                           April 17, 2020



VIA ECF

Honorable Sarah L. Cave
United States Magistrate Judge
Southern District of New York
500 Pearl St
New York, NY 10007

       Re:     George v. Shamrock Saloon II LLC et al
               Case No.: 1:17-CV-6663

Dear Honorable Cave:

         As you know, we represent all defendants in the above-referenced action. We write
jointly with plaintiff’s counsel to respectfully request an additional sixty (60) days to mediate and
have the case stayed pending the outcome of the mediation.

        This is defendants’ first request for an extension of time. Defendants make this request
because the parties are unable to mediate fruitfully given the fact that the plaintiff resides in
California and cannot fly to New York City for the mediation due to COVID-19. The defendants
reside in New Jersey and the restaurant is located in New York City. Lastly, all three states have
a stay at home order in effect causing a delay in this matter. All parties, including the mediator,
are in agreement that in person attendance will be necessary in order for the mediation to be
successful. The parties anticipate mediation concluding by the end of June.

       Thank you for your time and consideration of this request.

                                                  Sincerely,

                                                  /s/ VINCENT M. AVERY

                                                  VINCENT M. AVERY
                           The parties' joint Letter-Motion for an extension of time to
                           complete mediation and stay pending the outcome of
                           mediation (ECF No. 99) is GRANTED. The parties are directed
                           to complete mediation and file a joint letter regarding its
CC: Parties of record      outcome by Tuesday, June 30, 2020. The Clerk of Court is
                           respectfully directed to close ECF No. 99.

WSACTIVELLP:11435594.1     SO-ORDERED 4/20/2020


                                                                    www.fordharrison.com | www.iuslaboris.com
